Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0925
                         Lower Tribunal No. 08-19012
                            ________________


                                Bruno Moxey,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Bruno Moxey, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.